Citation Nr: 0732743	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  04-41 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE


Entitlement to service connection for right low back strain 
with muscle spasm (also claimed as right hip) to include as 
secondary to a service-connected disability of post operative 
left ankle with lateral instability.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to June 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Regional 
Office (RO) that denied service connection for right low back 
strain with muscle spasm (also claimed as right hip) to 
include as secondary to service-connected disability of post 
operative left ankle with lateral instability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2007).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
when aggravation of a non-service-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran's service medical records do not reflect any 
complaints of back and hip problems nor were there any noted 
back and hip conditions until a March 2004 VA examination 
that was conducted after he filed his claim for service 
connection for his back condition.  During this examination, 
the veteran was diagnosed with right low back strain with 
muscle spasm.  In the examination report, a physician's 
assistant opined that the low back strain with muscle spasm 
was at least as likely as not caused by the ligamentous 
instability and giving away of the left ankle.  This report 
was not signed.  A second signed copy of this report was 
provided by a physician with parts of the initial opinion 
crossed out and changed to reflect that the muscle spasm in 
the right low back is less than likely caused by the 
ligamentous instability and giving away of the left ankle.  
Neither opinion provided any rationale or explanation.  
Moreover, no opinion regarding whether the left ankle 
condition aggravated his back condition was provided.  Under 
these circumstances, the Board finds that another VA 
examination is necessary.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Thus, on remand the RO should 
provide corrective.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that advises the 
veteran that a disability rating and 
effective date will be assigned if service 
connection is awarded, to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  Ask the veteran to provide the names 
and addresses of all medical care providers 
who have treated him for a back condition.  
After securing any necessary release, 
obtain any records which are not duplicates 
of those in the claims file.

3.  The veteran should be afforded a VA 
examination by a physician to determine 
whether he suffers from a chronic low back 
strain and muscle spasm and if so, whether 
such is related to his service-connected 
left ankle condition.  All necessary tests 
should be performed.  The claims folder 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.

Based upon review of the claims file, 
examination of the veteran, and sound 
medical principles, the examiner should 
furnish an opinion concerning whether it 
is more likely, less likely, or at least 
as likely as not that the veteran suffers 
from a chronic low back condition, which 
is caused or aggravated (permanently 
worsened beyond natural progress) by the 
veteran's service-connected post operative 
left ankle with lateral instability.  If 
the left ankle disability caused an 
increase in the severity of any low back 
disorder, the examiner should quantify, if 
possible, the extent to which the 
disability was aggravated.  A rationale 
for any opinion expressed 
should be set forth.

4.  Following completion of the above, the 
record should again be reviewed to 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



